         EXHIBIT 9




Case 3:17-cv-00072-NKM-JCH Document 511-10 Filed 07/02/19 Page 1 of 3 Pageid#:
                                   5403
GENERAL DISTRICT COURT ONLINE CASE INFORMATION SYSTEM https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=...




                                                          Loudoun General District Court


                                         Traffic/Criminal Case Details
                                          Case/Defendant Information
            Loudoun General Distri
                                             Case      GC18001568-00           Filed    04/03/2018        Locality :   B
                                          Number :                            Date :
                                            Name :  CANTWELL,                Status :    Released On       Defense
                                                   CHRISTOPHER                          Recognizance     Attorney :

           Name Search                             CHARLES
                                          Address : LEESBURG, VA             AKA1 :                         AKA2 :
           Case Number Search
                                                   20175
           Hearing Date Search             Gender : Male                      Race :     White               DOB :     11/12/****
           Service/Process Search                                                       Caucasian(Non-
                                                                                        Hispanic)

                                          Charge Information
           Name Search                     Charge :    PUBLIC SWEARING/INTOXICATION
           Case Number Search
                                              Code     18.2-388                   Case     Misdemeanor             Class :   4
           Hearing Date Search             Section :                             Type :

           Service/Process Search           Offense    03/31/2018                Arrest    03/31/2018      Complainant :     HACHWI, N.
                                             Date :                              Date :
                                          Amended                             Amended                          Amended
                                           Charge :                             Code :                       Case Type :


                                          Hearing Information
                                                                                Hearing                                      Continuance
                                           Date           Time      Result                      Courtroom Plea
                                                                                Type                                         Code
                                          06/26/201810:00 AM Waived            Adjudicatory        001C


                                          Service/Process

                                          Disposition Information
                                                  Final   Prepaid
                                          Disposition :
                                             Sentence 00Months            Sentence       00Months 000Days 00Hours
                                               Time :000Days             Suspended
                                                                             Time :
                                                        00Hours
                                            Probation                        Probation 00Years               Probation
                                               Type :                           Time :00Months                 Starts :
                                                                                         000Days
                                            Operator 00Years             Restriction
                                             License00Months              Effective
                                          Suspension                         Date :
                                                     000Days
                                              Time :
                                            Operator
                                             License
                                          Restriction
                                             Codes :



             Case 3:17-cv-00072-NKM-JCH Document 511-10 Filed 07/02/19 Page 2 of 3 Pageid#:
                                                5404
1 of 2                                                                                                                           6/30/2019, 8:02 PM
GENERAL DISTRICT COURT ONLINE CASE INFORMATION SYSTEM https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=...


                                                     Fine :   $25.00                        Costs :   $91.00       Fine/Costs
                                                                                                                        Due :
                                               Fine/Costs     Paid                      Fine/Costs    06/18/2018     VASAP :
                                                    Paid :                              Paid Date :


                                                                                        Back to Search Results


         Home | Virginia's Court System | Online Services | Case Status and Information | Court Administration | Directories | Forms |



                                                     Judicial Branch Agencies | Programs


                                                                     Build #: 6.0.0.5




             Case 3:17-cv-00072-NKM-JCH Document 511-10 Filed 07/02/19 Page 3 of 3 Pageid#:
                                                5405
2 of 2                                                                                                                          6/30/2019, 8:02 PM
